                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

JOSEPH LEE MONTGOMERY                                 )
                                                      )
      Plaintiff,                                      )     Civil Action No. 3:19-CV-792-CHB
                                                      )
v.                                                    )
                                                      )
HARDIN CTY. DET. CTR. et al.,                         )          MEMORANDUM OPINION
                                                      )
          Defendants.                                 )

                                            *** *** *** ***

          This is a pro se civil rights action brought by a pretrial detainee pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Joseph Lee Montgomery leave to proceed in forma

pauperis. This matter is before the Court for screening of Plaintiff’s complaint pursuant to

28 U.S.C. § 1915A. For the reasons set forth below, this action will be dismissed.

                                  I. SUMMARY OF COMPLAINT

          Plaintiff is incarcerated at the Hardin County Detention Center (HCDC). He brings this

action against the HCDC and against HCDC Jailer Josh Lindblom in his official-capacity only.

          Plaintiff alleges that on October 25, 2019, he and another inmate got into a fight. He then

states:

          Now the jail only houses us in two cells in the whole jail and if we can’t go back to
          our pod we have to live in the hole. This means we lose all privillages to everything
          and we are no longer allowed to watch T.V. or go outside and we are only allowed
          1 hour a day to get a shower use the phone and to clean our cell. We are living in
          a 7’x 14’ foot cell with one bunk and 2 men and we both only get 1 hour out for the
          2 people we have no room to move around with in the cell block.

          Plaintiff alleges that his placement in segregation under these conditions violates

the Eighth Amendment.
        Plaintiff also states that HCDC has “people living in the gym so there is no REC

for most of the winter and rainy days of the year.”

        Plaintiff also states that he has “told the jail about the grievance not being able to

get answered since 9-27-19 and that I would like to get an answer to the resolve the matter.

No response.”

        Finally, Plaintiff alleges that in 2013, HCDC falsely imprisoned him “3 days past

my release date.”

        As relief, Plaintiff seeks damages and to be “shipped out of this jail.”

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing



                                                    2
Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).



                                                  3
“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

         A. SEGREGATION

         Plaintiff asserts that his confinement in segregation violates his rights under the Eighth

Amendment, which prohibits the infliction of “cruel and unusual punishment.” U.S. Const.,

amend VIII. Although the Eighth Amendment applies only after a formal adjudication of

guilt, Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977), “[d]ue process requires that

a pretrial detainee not be punished.” Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). In other

words,

         [t]he Eighth Amendment provides [a convicted] inmate the right to be free from
         cruel and unusual punishment. The Due Process Clause of the Fourteenth
         Amendment provides the same protections to pretrial detainees. See Richko v.
         Wayne Cty., 819 F.3d 907, 915 (6th Cir. 2016).

Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018). Thus, the Court of Appeals for the Sixth

Circuit “has historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth

Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro. Gov’t of

Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). 1

         The Eighth Amendment prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir.

1987) (per curiam) (quoting Rhodes v. Chapman, 452 U.S. 337, 346 (1981)). The deprivation

alleged must result in the denial of the “minimal civilized measure of life’s necessities.” Rhodes,

452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth

1
 At this time, the only explicit exception in the Sixth Circuit to the general rule that rights under the Eighth
Amendment are co-extensive with rights under the Fourteenth Amendment pertains to excessive-force claims
brought by pretrial detainees. Id. at 938 n.3 (recognizing that Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015),
abrogated the subjective intent requirement for Fourteenth Amendment excessive-force claims and that the standard
which governs pretrial detainee claims may be shifting, but declining to apply the Kingsley standard to a pretrial
detainee claim of deliberate indifference to a serious medical need).

                                                        4
Amendment is only concerned with “deprivations of essential food, medical care, or sanitation”

or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348 (citation

omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954. The Sixth Circuit has held that “[b]ecause placement in

segregation is a routine discomfort that is part of the penalty that criminal offenders pay for their

offenses against society, it is insufficient to support an Eighth Amendment violation.” Harden-

Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008) (citation omitted) (confinement in

administrative segregation for “three years and running” fails to state an Eighth Amendment

claim). Indeed, the Sixth Circuit has stated that the “[t]emporary loss of privileges and

confinement in segregation—without any allegations that basic human needs were not met—

cannot establish an Eighth Amendment claim.” Alexander v. Vittitow, No. 17-1075, 2017 WL

7050641, at *5 (6th Cir. 2017) (no Eighth Amendment claim where prisoner alleged that he was

locked in a cell for 23 hours a day and denied use of the telephone and exercise time for 30

days); Argue v. Hofmeyer, 80 F. App’x 427, 429-30 (6th Cir. 2003) (confinement in cell

for 23 hours a day, Monday through Friday, does not violate the Eighth Amendment); Figueroa

v. Dinitto, 52 Fed. App’x 522, 523 (1st Cir. 2002) (confinement with another inmate for 23-24

hours a day does not violate Eighth Amendment).

       In light of this jurisprudence, the Court concludes that Plaintiff’s allegation that he has

been placed in segregation with another inmate for several months, with only one hour “out” a

day, and has lost his “privileges” must be dismissed for failure to state a claim upon a claim upon

which relief may be granted.




                                                  5
       B. LIMITED ACCESS TO RECREATION

       The Court next turns to Plaintiff’s allegation that inmates at HCDC generally do not have

“rec” time in the winter or on rainy days because inmates are being housed in the jail’s

gymnasium.

       The Sixth Circuit has recognized that “a total or near-total deprivation of exercise or

recreational opportunity, without penological justification, violates Eighth Amendment

guarantees. Inmates require regular exercise to maintain reasonably good physical and

psychological health.” Patterson v. Mintzes, 717 F.2d 284, 289 (6th Cir. 1983); see also Walker

v. Mintzes, 771 F.2d 920, 927 (6th Cir. 1985). While the Sixth Circuit has never set a minimum

amount of recreation time an inmate must have access to, the court has found extreme limitations

on recreation and exercise may rise to the level of a constitutional violation. See Rodgers v.

Jabe, 43 F.3d 1082, 1086–87 (6th Cir.1995).

        Plaintiff alleges that the opportunity to engage in “rec” time at HCDC is limited during

certain weather conditions, but he does not allege a near total deprivation of the ability to engage

in recreation or exercise. Thus, the Court will dismiss Plaintiff’s claim based upon limited

access to recreation for failure to state a claim upon which relief may be granted.

       C. GRIEVANCE HANDLING

       Plaintiff also alleges that no one at HCDC has responded to a grievance he filed.

Prisoners, however, do not possess a constitutional right to a prison grievance procedure.

See Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005) (per curiam) (“All

circuits to consider this issue have . . . found that there is no constitutionally protected due

process right to unfettered access to prison grievance procedures.”); Argue v. Hofmeyer, 80 F.

App’x at 430 (“there is no inherent constitutional right to an effective prison grievance



                                                   6
procedure”) (citing cases); LaFlame v. Montgomery Cty. Sheriff’s Dep’t, 3 F. App’x 346, 348

(6th Cir. 2001) (plaintiff’s allegation that jail staff ignored the grievances he filed did not state a

§ 1983 claim “because there is no inherent constitutional right to an effective prison grievance

procedure”). Thus, the Court will dismiss this claim for failure to state a claim upon which relief

may be granted.

        D. 2013 INCIDENT

        Finally, the Court turns to Plaintiff’s allegation that HCDC “falsely imprisoned” him “3

days past my release date” in 2013. The statute of limitations for § 1983 actions is governed by

the limitations period for personal-injury cases in the state in which the cause of action

arose. Wallace v. Kato, 549 U.S. 384, 387 (2007). In Kentucky, § 1983 actions are limited by

the one-year statute of limitations found in Ky. Rev. Stat. § 413.140(1)(a). Collard v. Ky. Bd. of

Nursing, 896 F.2d 179, 182 (6th Cir. 1990). When the face of the complaint shows that an action

is time-barred, the case may be dismissed summarily upon initial screening. Jones v. Bock, 549

U.S. at 215. Thus, to the extent that Plaintiff is asserting a claim under § 1983 for an incident

that occurred in 2013, the Court finds that the claim is time-barred and must be dismissed.

                                         IV. CONCLUSION

        For the foregoing reasons, the Court will enter a separate Order dismissing this action

consistent with this Memorandum Opinion.

        This the 31st day of January, 2020.




cc:    Plaintiff, pro se
       Defendants
       Hardin County Attorney
A958.011




                                                   7
